Citation Nr: 1445369	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  11-21 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for right carpal tunnel syndrome.  

2.  Entitlement to service connection for lumbar degenerative disc disease with right lower extremity radiculopathy.  

3.  Entitlement to service connection for right knee meniscal tear, status post arthroscopic surgery, prior to July 16, 2012.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to November 1984, from April 1986 to March 1990, from October 2006 to April 2007, and from February 2009 to February 2010.  The Veteran also served in the National Guard for a period of time.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Veteran testified at a hearing before the Board in April 2014.  

The Veteran filed an application to reopen a claim for bilateral patellofemoral dysfunction on February 26, 2010, the day prior to her discharge from her last period of active duty service.  She was denied service connection for a right knee disability in the September 2010 rating decision.  The Veteran perfected an appeal as to the denial of the right knee disability.  In a November 2013 rating decision, service connection for a right knee meniscal tear, status-post arthroscopic surgery, was granted effective July 16, 2012, the day after a period of inactive duty for training.  However, this action was not a full grant of the benefit sought as the effective date of the claim was not effective as of the date following the Veteran's separation from her last period of active duty and the issue of entitlement to service connection prior to July 16, 2012, remains on appeal.  AB. v. Brown, 6 Vet. App. 35 (1993). 

The issues of entitlement to service connection for right carpal tunnel syndrome and lumbar degenerative disc disease with right lower extremity radiculopathy being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


FINDINGS OF FACT

1.  In a November 1993 rating decision, the RO denied the Veteran's claim for service connection for a right knee disability; the Veteran was notified of that decision but did not appeal.  

2.  On February 26, 2010, the RO received a formal claim from the Veteran (VA Form 21-526, Veteran's Application for Compensation and/or Pension) in which she sought service connection for right knee patellofemoral syndrome.  


CONCLUSION OF LAW

The criteria for an effective date of February 28, 2010, for the award of service connection for right knee patellofemoral syndrome have been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that an earlier effective date is warranted for the grant of service connection for a right knee disability.  Specifically, her representative has argued that the Veteran's right knee has been problematic since her third period of active service.  

The assignment of effective dates for awards of disability compensation is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  As pertinent here, where a claim has been filed within one year after separation from service, the law provides that the effective date of an award of service-connected disability compensation based on an original claim shall be the day following the date of the veteran's discharge or release or date entitlement arose if application therefor is received within one year from such date of discharge or release.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2). 

Generally, except as otherwise provided, the effective date of a compensation award based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Actual payment of such monetary benefits commences on the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31.

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  A claim is a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p); 3.155. 

Any communication indicating an intent to apply for a benefit under the laws administered by VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file which may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129 (1992). 

In a November 1993 rating decision, the RO denied the Veteran's claim for service connection for a right knee disability.  The Veteran was notified of the decision but did not appeal.  Therefore, the Board finds the November 1993 RO decision to be final.  38 U.S.C.A. § 7105 (West 2002).  As noted above, the Veteran filed an application for service connection for right knee patellofemoral dysfunction on February 26, 2010, the day prior to the date of her discharge from her last period of active duty service.  

As noted, in a September 2010 rating decision, the Veteran was denied service connection for a right knee disability.  The Veteran perfected an appeal as to the right knee disability and in a November 2013 rating decision, service connection for a right knee meniscal tear, status-post arthroscopic surgery, was granted effective July 16, 2012, the day after a period of inactive duty for training.  

The RO predicated the grant of service connection for a right knee meniscal tear upon a September 2012 Line of Duty Investigation for an incident which occurred on July 15, 2012.  The Veteran was noted to have sustained a right knee sprain.  The RO reported that this incident took place during a period of inactive duty for training.  A magnetic resonance imaging (MRI) of the right knee obtained at VA in November 2012 revealed a meniscal tear, mild myxoid degeneration, and tricompartmental chondromalacia.  

A review of the Veteran's service treatment reports (STRs) reflects that the Veteran was treated with physical therapy for right knee symptomatology throughout several periods of service.  She was variously diagnosed with patellofemoral dysfunction, patellofemoral pain syndrome, overuse syndrome, and arthropathy of the right knee.  A March 2007 MRI revealed a small joint effusion.  A February 2010 individual sick slip indicates that the Veteran aggravated arthritis in her right knee and had pain.    

A review of VA outpatient treatment reports reflects a diagnosis of a history of bilateral patellofemoral syndrome in July 2008.

At a VA examination in April 2010, the Veteran reported that she sustained knee strain during service in November 2006 for which she was treated with physical therapy.  Following a physician examination including review of x-rays, the examiner indicated that there was no pathologic diagnosis of the knees.  
  
In this case, the Board concludes that the criteria for an effective date of February 28, 2010, and no earlier, for the award of service connection for right knee patellofemoral syndrome have been met.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  This is because there is evidence of right knee disability onset during her period of service from February 2009 to February 2010.  She filed a claim for a right knee disability within one year of separation from her last period of active duty service.  Specifically, she filed a claim for right knee patellofemoral syndrome on February 26, 2010, the day prior to her last day of active service.  The RO initially denied the claim but later granted service connection for right knee meniscal tear, status post arthroscopic surgery, and awarded an effective date of July 16, 2012, based on a Line of Duty Investigation reflecting a diagnosis of right knee strain while the Veteran was on a later period of inactive duty for training.  However, the evidence of records reflects a diagnosis of and treatment for patellofemoral syndrome throughout the Veteran's third period of service and for right knee pain and arthritis during the Veteran's last period of active duty service.  As such, the criteria for an effective date of February 28, 2010, and no earlier, for the award of service connection for right knee patellofemoral syndrome have been met.  

The Board notes that the effective date of service connection for right knee patellofemoral syndrome may not be prior to February 28, 2010.  This is so because the Veteran did not file her current claim until February 26, 2010, the day prior to her last day of her last period of active duty service.  As such, the proper effective date for service connection for right knee patellofemoral syndrome is February 28, 2010, the day following the date of the Veteran's release from her last period of active duty service.  


ORDER

An effective date of February 28, 2010, for the grant of service connection for right knee patellofemoral syndrome is granted.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the remaining claims can be reached.  

As noted, the Veteran had four periods of active duty service.  Although there are voluminous STRs associated with the claims file, a review of the STRs indicates that entrance examinations for the Veteran's first, third, and fourth periods of active service are not of record.  Clinical evaluation of the upper extremities and spine was normal at the Veteran's February 1986 entrance examination.  The Veteran was placed on a physical profile for bilateral carpal tunnel syndrome in April 2004 during a period of service in the National Guard.  Records dated during the Veteran's third period of active service in February and March 2007 reflect a diagnosis of carpal tunnel syndrome.  In June 2009, she was noted to have severe degenerative disc disease of the lumbar spine at L2-3 for which she was treated with physical therapy.  These findings were consistent with a November 2009 MRI of the lumbar spine.      

A statement from A. Amechi-Obigwe, M.D., dated in July 2008, prior the Veteran's entrance into her fourth period of active duty service, indicates that the Veteran had a history of degenerative joint disease with chronic back pain and bilateral carpal tunnel syndrome.  

VA treatment reports dated in June 2008 reflect a diagnosis of chronic back pain and right carpal tunnel syndrome.  In June 2011, the Veteran underwent an electromyogram (EMG) and was diagnosed with right-sided median neuropathy at the wrist as may be seen in mild to moderate carpal tunnel syndrome.  VA outpatient treatment reports also note carpal tunnel syndrome and chronic back pain as active problems.

The Veteran was afforded VA examinations to assess her claim for right carpal tunnel syndrome in September 2010 and March 2013.  The September 2010 examiner indicated that right carpal tunnel syndrome pre-existed service and was not aggravated by active service.  The March 2013 VA examiner indicated that the Veteran did not have a diagnosis of carpal tunnel syndrome.  The examiner appears to have disregarded the June 2011 EMG which revealed findings consistent with carpal tunnel syndrome as well as entries in the VA outpatient treatment reports which document carpal tunnel syndrome as an active problem.  

The Veteran was afforded a VA examination to assess her lumbar spine disability in April 2010 at which time she was assessed with lumbar degenerative disc disease with right lower extremity radiculopathy.  The examiner opined that the lumbar spine condition was a result of the Veteran's military service because she was treated for her back in service.  At a VA examination in September 2010, the same VA examiner opined that after a review of the STRs, the lumbar degenerative disc disease did not occur in, was not caused by, and was not aggravated by the Veteran's active service.  The examiner indicated that the lumbar degenerative disc disease pre-existed service and was not aggravated by service.  The same VA examiner offered a similar opinion with regard to the lumbar spine disability in April 2012.  And finally, at a March 2013 VA examination, a VA physician diagnosed lumbar degenerative disc disease and opined that the condition was less likely as not caused by or permanently aggravated beyond the natural progression by active duty.  He noted that degenerative changes seen on x-ray were long-term changes that have less likely as not been aggravated by service.   

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that the examination is an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Unfortunately, the VA examinations in this case are not adequate.  The examiners' failed to use the correct standard in reaching the conclusions.  Additionally, the March 2013 VA examiner failed to offer any etiology opinion.  Finally, the 2010 VA spine examiner appears to offer two conflicting opinions using the same rationale to support both conclusions.  Consequently, additional examinations should be scheduled in order to obtain etiology opinions.  

Accordingly, the case is REMANDED for the following action:

1.  If any additional relevant treatment records are identified by the Veteran, obtain the records after any necessary medical releases are obtained.     

2.  Thereafter, schedule the Veteran for VA examination with an appropriate clinician who has expertise in treating disorders of the spine.  The examiner should review the claims file, including the VA examinations dated in April 2010, September 2010, April 2012, and March 2013.  The examiner must review the claims file and note that review in the examination report.  The examiner should elicit a complete history of the Veteran's lumbar spine symptomatology and treatment before, during, and after all periods of active service.  The clinician should explain the basis for the opinions and base the opinion on sufficient facts or data with reference to medical literature, if possible.  The examiner should specifically offer an opinion as to the following:  

a)  Is it at least as likely as not (50 percent probability or greater) that lumbar degenerative disc disease with right lower extremity radiculopathy had its onset during the Veteran's first period of service (from December 1981 to November 1984) or is otherwise etiologically related to the Veteran's first period of active service?

b)  Is it at least as likely as not (50 percent probability or greater) that lumbar degenerative disc disease with right lower extremity radiculopathy had its onset during the Veteran's second period of service (from April 1986 to March 1990) or is otherwise etiologically related to the Veteran's second period of active service?

c)  Is it at least as likely as not (50 percent probability or greater) that lumbar degenerative disc disease with right lower extremity radiculopathy had its onset during the Veteran's third period of service (from October 2006 to April 2007) or is otherwise etiologically related to the Veteran's third period of active service?

d)  Is it at least as likely as not (50 percent probability or greater) that lumbar degenerative disc disease with right lower extremity radiculopathy had its onset during the Veteran's fourth period of service (February 2009 to February 2010) or is otherwise etiologically related to the Veteran's fourth period of active service?

3.  Following completion of the development requested in paragraph 1, above, schedule the Veteran for VA examination with an appropriate clinician who has expertise in treating carpal tunnel syndrome.  The examiner should review the claims file, including the VA examinations dated in September 2010 and March 2013.  The examiner must review the claims file and note that review in the examination report.  The examiner should elicit a complete history of the Veteran's right carpal tunnel syndrome and treatment before, during, and after all periods of active service.  The clinician should explain the basis for the opinions and base the opinions on sufficient facts or data with reference to medical literature, if possible.  The examiner should specifically address the following:

a)  Is it at least as likely as not (50 percent probability or greater) that right carpal tunnel syndrome had its onset during the Veteran's first period of service (from December 1981 to November 1984) or is otherwise etiologically related to the Veteran's first period of active service?

b)  Is it at least as likely as not (50 percent probability or greater) that right carpal tunnel syndrome had its onset during the Veteran's second period of service (from April 1986 to March 1990) or is otherwise etiologically related to the Veteran's second period of active service?

c)  Is it at least as likely as not (50 percent probability or greater) that right carpal tunnel syndrome had its onset during the Veteran's third period of service (October 2006 to April 2007) or is otherwise etiologically related to the Veteran's third period of active service?

d)  Is it at least as likely as not (50 percent probability or greater) that right carpal tunnel syndrome had its onset during the Veteran's fourth period of service (February 2009 to February 2010) or is otherwise etiologically related to the Veteran's fourth period of active service?

4.  Then, readjudicate the claims. If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


